Opinion by
Beaver, J.,
This appeal is taken from the judgment of the court below upon a case stated, in which the assignments of error relate to the action of the court, first, in entering judgment in favor of the plaintiff and not in favor of the defendant, and, second, “ in *524holding that a justice of the peace and six jurors constitute a legal tribunal.”
In the case stated it appears that the writ issued by the justice of the peace commanded the sheriff “ to summon six jurors, as well as said D. B. Yeager, to try the facts set forth in the petition, as provided by law.” It is also set forth as a fact that the six jurors, naming them, were summoned, but it is also stated as a fact that “ before the jury were sworn, the said Yeager, the defendant, made and filed an affidavit,” in which he alleged that he was legally entitled to hold the premises in dispute against the petitioner and that he did not claim the same by, from or under the defendants, as whose property the same was sold, but by a different title. It is, therefore, admitted that the jury had nothing whatever to do with the trial before the justice and that, by the defendant’s own act, he removed the case to the common pleas and thereby defeated the trial before the jury. There was no trial and no judgment was entered in the case, because, as provided by section 114 of the Act of June 16, 1886, P. L. 755, when the affidavit therein provided for was made, it was the duty of the justice to “ forbear to give judgment.” The court, instead of holding that “ a justice of the peace and six jurors constituted a legal tribunal,” held: “ The tribunal is the justice’s court and the jury are simply the aid in finding the facts. In this case, before they were even sworn, the case was removed, by the action of the defendant, and it then became, by virtue of the certified record to the court of common pleas of Clearfield county, an action of ejectment in that court, as provided by the form of the recognizance in section 117 of the act of 1836.”
Our decision in Moore v. Moore, 23 Pa. Superior Ct. 73, in which we decided that the second section of the Act of May 24, 1878, P. L. 134, which relates to the number of jurors to be summoned, to try the question of title in cases therein referred to, was unconstitutional because the title gave no indication of the contents in that regard, does not, as was held by the court below and as we view it, in any way affect the question here involved.
It appears by the facts in the case stated that Reams, the plaintiff, obtained a judgment against Jesse Howat on September 27, 1902, which became a lien upon the premises, which he (Howat) *525leased to Yeager October 1, 1902. It does not appear that Yeager had any other title. He, therefore, acquired his title under the lease subsequently to the entry of the judgment, and the court very properly held that, after notice, Yeager was bound to respond to the purchaser at the sheriff’s sale, the present plaintiff, for the amount of the rent.
The opinion of the court is clear and satisfactory and shows that all the questions involved in the case were carefully considered and properly disposed of.
Judgment affirmed.